                                   1

                                   2

                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         E.E.,
                                   7                                                        Case No. 21-cv-02104-JCS
                                                          Plaintiff,
                                   8                                                        ORDER GRANTING UNOPPOSED
                                                   v.                                       MOTION FOR EXTENSION OF TIME
                                   9
                                         ANDREW SAUL,                                       Re: Dkt. No. 13
                                  10
                                                          Defendant.
                                  11
                                  12             The unopposed motion by Defendant Andrew Saul (the “Commissioner”) for a first
Northern District of California
 United States District Court




                                  13   extension of time to file his answer and the administrative record is GRANTED. The answer and

                                  14   administrative record shall be filed no later than August 30, 2021.

                                  15             This Court has admonished the Commissioner in previous cases that unopposed requests

                                  16   for extensions of time should be filed as stipulations rather than motions. See Civ. L.R. 6-2, 6-3.

                                  17   The Commissioner is once again so admonished. Going forward, if the Commissioner is unable to

                                  18   obtain a stipulation, any motion that is not based on unforeseeable circumstances should be

                                  19   brought well in advance of the deadline sought to be extended, allowing at the very least four days

                                  20   for a response under Civil Local Rule 6-3(b).

                                  21             IT IS SO ORDERED.

                                  22   Dated: June 29, 2020

                                  23                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge
                                  25
                                  26
                                  27
                                  28
